UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:May 31, 2015 Item 1. Schedule of Investments. Schedule of Investments May 31, 2015 (Unaudited) Advantus Short Duration Bond Fund Par Value CORPORATE BONDS - 52.6% Airlines - 3.9% Continental Airlines Series B, Class B 6.000%, 01/12/2019 $ $ Delta Airlines Series B 6.875%, 05/07/2019 Northwest Airlines Series 02-1 6.264%, 05/20/2023 UAL Series 09-1 10.400%, 05/01/2018 Series 09-2 9.750%, 07/15/2018 Automotive - 5.9% Dana Holding 6.750%, 02/15/2021 Ford Motor Credit 1.461%, 03/27/2017 2.145%, 01/09/2018 General Motors Financial 4.750%, 08/15/2017 Tenneco 6.875%, 12/15/2020 Banks - 10.9% Astoria Financial 5.000%, 06/19/2017 Bank of America Series BKNT 5.300%, 03/15/2017 Capital One Series BKNT 0.959%, 02/05/2018 (b) Citigroup 1.800%, 02/05/2018 Credit Suisse New York 1.750%, 01/29/2018 KeyBank National Association 0.803%, 06/01/2018 (b) Lloyds Bank 0.791%, 03/16/2018 (b) Santander Bank 2.000%, 01/12/2018 The Goldman Sachs Group 0.954%, 05/22/2017 (b) Diversified Financial Services - 5.0% Ally Financial 3.250%, 02/13/2018 Cantor Fitzgerald 6.375%, 06/26/2015 (a)(c) NYSE Euronext Holdings 2.000%, 10/05/2017 UBS AG of Stamford, Connecticut 0.843%, 06/01/2017 (b) Food - 0.7% ConAgra Foods 1.900%, 01/25/2018 Health Care - 1.2% Zimmer Holdings 1.450%, 04/01/2017 Industrial - 1.2% United Technologies 1.778%, 05/04/2018 Insurance - 3.0% Symetra Financial 6.125%, 04/01/2016 (a)(c) Unum Group 7.125%, 09/30/2016 Pharmaceuticals - 1.9% AbbVie 1.800%, 05/14/2018 Actavis Funding SCS 1.348%, 03/12/2018 (b) Pipelines - 8.1% Chesapeake Midstream Partners 6.125%, 07/15/2022 Columbia Pipeline Group 2.450%, 06/01/2018 (a) Enterprise Products Operating 7.034%, 01/15/2068 (b) Kinder Morgan 7.000%, 06/15/2017 NuStar Logistics 8.150%, 04/15/2018 Regency Energy Partners 6.500%, 07/15/2021 TransCanada 1.875%, 01/12/2018 Williams Partners 7.250%, 02/01/2017 Real Estate Investment Trusts - 3.1% ARC Properties Operating Partnership 2.000%, 02/06/2017 Select Income REIT 2.850%, 02/01/2018 Ventas Realty 1.250%, 04/17/2017 Retail - 1.3% Dollar General 4.125%, 07/15/2017 Utilities - 6.4% Dayton Power & Light 1.875%, 09/15/2016 Eversource Energy 1.600%, 01/15/2018 NextEra Energy Capital Holding 1.586%, 06/01/2017 San Diego Gas & Electric Series PPP 1.914%, 02/01/2022 Southern California Edison 1.845%, 02/01/2022 TECO Finance 0.871%, 04/10/2018 (b) Total Corporate Bonds (Cost $21,301,667) ASSET BACKED SECURITIES - 30.3% Automotive - 17.9% Bank of America Auto Trust Series 2012-1, Class D 2.990%, 03/15/2019 Carmax Auto Owner Trust Series 2012-3, Class C 1.500%, 08/15/2018 Series 2012-3, Class D 2.290%, 04/15/2019 Series 2013-1, Class C 1.540%, 12/15/2018 Series 2013-4, Class B 1.710%, 07/15/2019 Series 2014-1, Class D 2.430%, 08/17/2020 Series 2014-3, Class C 2.290%, 06/15/2020 Ford Credit Auto Owner Trust Series 2012-A, Class D 2.940%, 07/15/2018 Series 2012-C, Class D 2.430%, 01/15/2019 Series 2013-C, Class D 2.500%, 01/15/2020 Series 2013-D, Class A4 1.110%, 02/15/2019 Series 2013-D, Class C 1.720%, 07/15/2019 Harley-Davidson Motorcycle Trust Series 2013-1, Class A4 0.870%, 07/15/2019 Honda Auto Receivables Owner Trust Series 2015-1, Class A3 1.050%, 10/15/2018 Huntington Auto Trust Series 2012-1, Class B 1.710%, 08/15/2017 Hyundai Auto Receivables Trust Series 2012-A, Class D 2.610%, 05/15/2018 Series 2013-A, Class B 1.130%, 09/17/2018 Series 2013-B, Class C 1.710%, 02/15/2019 Series 2013-C, Class B 2.100%, 03/15/2019 Series 2013-B, Class D 2.480%, 09/16/2019 Toyota Auto Receivables Owner Trust Series 2013-B, Class A4 1.460%, 01/15/2019 USAA Auto Owner Trust Series 2014-1, Class B 1.340%, 08/17/2020 Volvo Financial Equipment Series 2013-1A, Class C 1.620%, 08/17/2020 (a)(c) World Omni Auto Receivable Trust Series 2012-B, Class B 1.060%, 09/16/2019 Series 2013-B, Class B 1.720%, 08/17/2020 Credit Cards - 1.5% Chase Issuance Trust Series 2014-A7, Class A 1.380%, 11/15/2019 Citibank Credit Card Issuance Trust Series 2014-A4, Class A4 1.230%, 04/24/2019 Industrial - 8.0% CNH Equipment Trust Series 2014-C, Class A3 1.050%, 11/15/2019 Series 2013-A, Class A4 1.010%, 02/18/2020 Series 2014-B, Class B 1.930%, 11/15/2021 GE Equipment Transportation Series 2012-2, Class C 1.310%, 09/24/2020 Series 2013-1, Class C 1.540%, 03/24/2021 Series 2013-2, Class B 1.820%, 10/25/2021 Series 2014-1, Class A4 1.480%, 08/23/2022 Kubota Credit Owner Trust Series 2015-1A, Class A3 1.540%, 03/15/2019 (a) Longtrain Leasing III Series 2015-1A, Class A1 2.980%, 01/15/2045 (a)(c) Manufactured Housing - 0.9% Credit Suisse First Boston Series 2002-MH3, Class A 6.700%, 12/25/2031 Student Loans - 2.0% Social Professional Loan Program Series 2014-B, Class A1 1.435%, 08/25/2032 (a)(b)(c) Series 2014-B, Class A2 2.550%, 08/27/2029 (a)(c) Series 2015-A, Class A1 1.381%, 03/25/2033 (a)(b)(c) Total Asset Backed Securities (Cost $12,258,726) MORTGAGE BACKED SECURITIES - 8.6% Commercial - 6.5% CD Commercial Mortage Trust Series 2007-CD4, Class WFC3 5.693%, 12/11/2049 (a)(b) COMM Mortgage Trust Series 2012-9W57, Class A 2.365%, 02/10/2029 (a) Credit Suisse Mortgage Trust Series 2014-ICE, Class B 1.386%, 04/15/2027 (a) Series 2014-ICE, Class C 1.736%, 04/15/2027 (a) Morgan Stanley Capital I Trust Series 2015-XLF1, Class A 1.336%, 08/14/2031 (a)(b) U.S. Government Agency - 2.1% Federal Home Loan Mortgage Corporation Series 14-HQ2, Class M2 2.385%, 09/25/2024 (b) Federal National Mortgage Association Series 14-C02, Class 2M1 1.135%, 05/28/2024 (b) Total Mortgage Backed Securities (Cost $3,507,924) U.S. GOVERNMENT SECURITIES - 5.9% U.S. Treasury Bonds - 5.9% 0.500%, 06/30/2016 (d) 3.250%, 07/31/2016 0.375%, 10/31/2016 0.500%, 01/31/2017 0.750%, 03/15/2017 0.625%, 08/31/2017 Total U.S. Government Securities (Cost $2,384,024) Shares PREFERRED STOCK - 1.3% Technology - 1.3% Pitney Bowes International Holdings, Series F, 6.125% (a)(c) (Cost $531,250) SHORT-TERM INVESTMENT - 3.2% First American Government Obligations, Class Z, 0.01% (b) (Cost $1,311,838) Total Investments - 101.9% (Cost $41,295,429) Other Assets and Liabilities, Net - (1.9)% ) Total Net Assets - 100.0% $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional buyers." As of May 31, 2015, the market value of these investments were $6,420,143, or 15.8% of total net assets. (b) Variable rate security - The rate shown is the rate in effect as of May 31, 2015. (c) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. Security Par/Shares Dates Acquired Cost Basis Cantor Fitzgerald $ 3/2015 $ Longtrain Leasing III 1/2015 Series 2015-1A, Class A1 Pitney Bowes International Holdings 2/2015 Series F Social Professional Loan Program $ 1/2015 Series 2014-B, Class A1 Social Professional Loan Program 4/2015 Series 2014-B, Class A2 Social Professional Loan Program 1/2015 Series 2015-A, Class A1 Symetra Financial 1/2015 Volvo Financial Equipment 1/2015 Series 2013-1A, Class C (d) All or a portion of this security has been deposited as initial margin on open futures contracts. Schedule of Open Futures Contracts (Unaudited) Description Number of Contracts Purchased (Sold) Notional Value Settlement Month Unrealized Appreciation/ Depreciation U.S. Treasury 2 Year Note Futures 9 $ September 2015 $ U.S. Treasury 5 Year Note Futures ) September 2015 ) $ ) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of May 31, 2015: Level 1 Level 2 Level 3 Total Corporate Bonds $
